DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-15) in the reply filed on 10/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karulkar et al. (US 20180175340 A1).
With respect to claim 1, Karulkar teaches a battery coolant reservoir (Figure 2) assembly, comprising:
an exterior structure/(enclosure (68)) (as illustrated) having an interior surface defining an interior space (as illustrated);
a flexible coolant retaining pouch/(bladder device (64)) coupled to a manifold/(conduit (72)); and
a battery module (60) disposed within the coolant retaining pouch/(bladder device (64)), the coolant retaining pouch/(bladder device (64)) being disposed in the interior space of the exterior structure/(enclosure (68)) (as illustrated).
With respect to claim 2, Karulkar teaches wherein the coolant retaining pouch/(bladder device (64)) includes a multi-layer liner (as illustrated in Figure 4).
With respect to claim 4, Karulkar teaches a pair of coolant channeling panels (opposite walls of the bladder (64)) (Figures 3-4), each of the coolant channeling panels (opposite walls of the bladder (64)) having one or more coolant channels for channeling coolant fluid (as illustrated).
With respect to claim 5, Karulkar teaches wherein one of the pair of coolant channeling panels (upper wall of bladder (64)) (Figure 3) is disposed atop the battery module (60), and one of the pair of coolant channeling panels/(bottom wall of bladder (64)) is disposed below the battery module (60), within the coolant retaining pouch/(bladder device (64)) (as illustrated in Figure 3).
With respect to claim 6, Karulkar teaches a coolant liquid (from supply (150)) (Figure 3) circulating within the coolant retaining pouch/(bladder device (64)) (para. [0063]).

Regarding limitations recited in claim 7 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. dielectric liquid) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 9, Karulkar teaches a battery system (Figure 2), comprising:
a battery containment structure/(enclosure (68)) defining an interior space; and
a plurality of battery coolant reservoir assemblies/(bladder devices (64)) disposed in the interior space of the battery containment structure/(enclosure (68)), each of the battery coolant reservoir assemblies/(bladder device (64)) including:
an exterior structure (68) having an interior surface which defines an interior space (as illustrated in Figure 2); and a flexible coolant retaining pouch/(bladder device (64)) holding one or more battery modules (60) (Figures 2-4), the coolant retaining pouch/(bladder device (64)) being inserted in the interior space of the exterior structure (68), the coolant retraining pouch/(bladder device (64)) being coupled to a manifold (72) having therein a plurality of ports/(conduits branched off of conduit (72)) for use in connection to coolant inlet and outlet lines (Figure 2),
wherein the plurality of battery coolant reservoir assemblies/(bladder device (64)) is interconnected via coolant connecting lines/(side conduit portions illustrated in Figure 4 – illustrated but not numbered).
With respect to claim 10, Karulkar teaches wherein the flexible coolant retaining pouch/(bladder device (64)) comprises a plurality of layers (Figure 4).
With respect to claim 14, Karulkar teaches wherein the one or more battery modules (60) includes a plurality of battery cells (60) spaced apart to define voids, and a plurality of fillers/spacers (96), the fillers (96) positioned in the voids (as illustrated in Figure 2).
With respect to claim 15, Karulkar teaches wherein the manifold (72) includes a plurality of ports/(ports downstream of pumps (154)) for connecting to coolant inlet and outlet lines (Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karulkar et al. (US 20180175340 A1), as applied to claims 2 and 10 above, and further in view of Kim (US 20170358783 A1).
With respect to claims 3 and 11, Karulkar discloses all claim limitations as set forth above but fails to teach wherein the plurality of layers includes: a first layer comprising polyethylene; a second layer comprising nylon; a third layer comprising aluminum; and a fourth layer comprising polyethylene terephthalate.  Kim teaches a pouch (Figure 3, 300) containing a battery/(electrode assembly contained within internal pouch (200)), the pouch (300) comprising a plurality of layers (para. [0047]), wherein the plurality of layers includes: a first layer/(heat fusion layer) comprising polyethylene; a second layer comprising nylon; a third layer comprising aluminum; and a fourth layer comprising polyethylene terephthalate (para. [0047]) in order to provide a pouch that possesses optimal thermal insulation.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the pouch in Karulkar comprise a plurality of layers which includes a first layer comprising polyethylene; a second layer comprising nylon; a third layer comprising aluminum; and a fourth layer comprising polyethylene terephthalate, as taught by Kim, in order to provide a pouch that possesses optimal thermal insulation.

Allowable Subject Matter
Claims 8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Karulkar teaches wherein the manifold (72) (Figure 3) includes a plurality of ports for connecting to coolant inlet and outlet lines (Figure 4 – ports (illustrated but not numbered) to the left and to the right of bladder device (64)).  Karulkar fails to teach or make obvious wherein at least one battery wire port is disposed therein (within the manifold) (claim 8), and fails to teach or make obvious wherein the manifold includes a battery terminal (claim 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						10/22/2022Primary Examiner, Art Unit 1725